2022 IL App (1st) 190911-U
                                                                                   FIFTH DIVISION
                                                                                   September 2, 2022
                                             No. 1-19-0911


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________

                                                IN THE
                                 APPELLATE COURT OF ILLINOIS
                                           FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                            )   Appeal from the Circuit Court
                                                                 )   of Cook County.
           Plaintiff-Appellee,                                   )
                                                                 )
     v.                                                          )   No. 17 CR 6455
                                                                 )
 DAVID BIVENS,                                                   )   Honorable
                                                                 )   Allen F. Murphy,
       Defendant-Appellant.                                      )   Judge, presiding.
                                                                 )



           PRESIDING JUSTICE DELORT delivered the judgment of the court.
           Justices Hoffman and Connors concurred in the judgment.

                                                ORDER

          Held: We affirm defendant’s convictions because the evidence was sufficient to sustain
                the verdict, the circuit court did not erroneously admit certain evidence, the
                prosecutor did not commit reversible misconduct during closing arguments, and
                defendant cannot establish prejudice for his ineffective assistance of counsel claim.

¶1        After a jury trial, defendant David Bivens was found guilty of robbery (720 ILCS 5/18-

1(a) (West 2016)) and aggravated battery on a public way (720 ILCS 5/12-3.05(c) (West 2016)),

and sentenced to concurrent sentences of nine and five years’ imprisonment, respectively. He
No. 1-19-0911


appeals, arguing the evidence was insufficient to sustain the verdict, the circuit court erroneously

admitted repetitious prior consistent statements of identification, the prosecutor committed

misconduct during closing arguments, and his counsel was ineffective. We affirm.

¶2                                                 BACKGROUND

¶3     Defendant and O’Hara Harris were charged by indictment with the robbery (720 ILCS

5/18-1(a) (West 2016)) and aggravated battery on a public way (720 ILCS 5/12-3.05(c) (West

2016)) of the victim Sedrick Wells. 1

¶4     At trial, defense counsel represented in his opening statement that defendant had “no idea

what happened to [Wells] on April 8, 2017, because he wasn’t there.” Counsel also stated

defendant “doesn’t have to put on a witness. He doesn’t have to show evidence. He doesn’t even

have to testify. Yesterday you all agreed that if [defendant] doesn’t testify, you won’t hold it

against him.”

¶5     Wells testified that on April 7, 2017, at 10 a.m., he went to Geno’s Goat Club in Chicago

Heights, Illinois, to play slot machines, and stayed until Geno’s closed early the next morning. He

only left between 11:30 a.m. and noon for a haircut. Wells consumed approximately “five to six”

beers while at Geno’s. He saw defendant in Geno’s that day as well, and identified him in court.

They had known each for 10 to 15 years before April 7, 2017. Harris, who Wells had also known

for years, was also in Geno’s that day. When Wells left Geno’s, he had $450 in his pocket. Harris

stood behind Wells when he cashed out his ticket from the slot machine.

¶6     As defendant was “going out [of] the door” to exit Geno’s, Harris asked to borrow his

phone. Wells agreed, but when he handed over the phone, Harris walked away quickly. Wells

followed, and saw Harris and defendant speaking in front of an apartment building. Harris then


       1
           Harris is not a party to this appeal.

                                                      2
No. 1-19-0911


ran “down the gangway towards the alley.” Wells pursued him to an area he described as in, “the

grass back there in the yard towards the alley,” but in the process, defendant “came [from] behind”

and struck Wells. Harris and defendant then threw Wells to the ground, and defendant removed

the $450 from Wells’ pocket while Harris choked and struck Wells. Defendant and Harris ran

away. The street had sufficient lighting that Wells could see both defendant and Harris, and nothing

obscured his view. Wells sustained back pain and soreness to his throat and face.

¶7     Wells returned to Geno’s and told Barbara, a staff member, about the incident. Barbara

drove him to the police station, where he identified defendant and Harris by name to an officer.

On April 11, 2017, Wells returned to the police station, where he identified defendant and Harris

in photographs to a detective.

¶8     Asked for clarification regarding the attack’s location, Wells explained that Harris “ran

through the gangway by the alley in the little yard back there. That’s why I ran back there and

followed him.” This location was, “[a] few feet” from the alley.

¶9     On cross-examination, Wells testified that he drinks beer regularly. The incident occurred

at approximately 1 a.m. on April 8, 2017. Harris and Wells were outside when Harris asked to

borrow the phone. Wells responded to the question, “And then from behind you’re saying

[defendant] hit you?” by stating, “He came from like the side and then [Harris] hit me.”

¶ 10   Wells denied that he told the police on April 8 that Harris first took his phone in the alley.

He further denied that he said both defendant and Harris asked for the phone, defendant and Harris

took only $300, or that he was only punched once and could not identify whether it was defendant

or Harris that punched him. Regarding his conversation with the detective on April 11, Wells

denied that he said he gave Harris the phone inside of Geno’s or the attack occurred in the alley

directly behind Geno’s, but admitted he did not relay that Harris choked him.


                                                 3
No. 1-19-0911


¶ 11   On redirect, the following exchange occurred:

                Q: *** [Y]ou told [the police] that O’Hara Harris and this defendant *** robbed

       you, right?

                A: Yes.

                Q: You told them when you went to the police station on April 8, correct?

                A: That was my reason for going up there to report them.

                Q: You then also spoke to the detective later on and you not only told the

       detective that [defendant] and O’Hara Harris robbed you, correct?

                A: Yes.

                Q: You also pointed them out in pictures and said that these are the people that

       robbed me on April 8; is that correct?

                A: Right.

                ***

                Q: You told the police on the second time you spoke to them on April 11 that

       O’Hara Harris and [defendant] robbed you, correct?

                A: Yes.

                Q: And you also pointed them both out in pictures, correct?

                A: Right.

                DEFENSE COUNSEL: Your Honor, I would object as to the truth of the matter

       of those statements.

                THE COURT: We went through the identification on direct examination so that’s

       been asked and answered.




                                                 4
No. 1-19-0911


¶ 12   Wells further testified on redirect that he told the officer on April 8 that defendant punched

him and Harris joined in the attack, and responded to the question “Which is what you’re saying

today?” with “Exactly.”

¶ 13   Chicago Heights police officer Hugh McCorkle testified that at 1:51 a.m. on April 8, 2017,

he interviewed Wells at the Chicago Heights police station. McCorkle observed injuries to the left

side of Wells’ face. Wells identified Harris and defendant as the men who attacked and robbed

him.

¶ 14   On cross-examination, McCorkle testified he received training on how to write police

reports. In his report based on Wells’ April 8, 2017 statement, McCorkle wrote that Wells said

both Harris and defendant requested his phone, the men took $300, and McCorkle did not recall

that Wells said either offender choked him or threw him to the ground. On redirect, McCorkle

testified that he summarized Wells’ account in the police report, and did not record the statement

verbatim.

¶ 15   Chicago Heights police detective Ryan Zurisk testified that she was assigned defendant’s

matter on April 8, 2017, and interviewed Wells regarding the incident on April 11. During the

interview, Wells identified defendant and Harris in photographs as his attackers. On cross-

examination, Zurisk testified that both officers and detectives are trained on how to write reports.

Wells told her that he walked to the police station after the incident, and Harris took his phone

while they were inside Geno’s.

¶ 16   During closing arguments, the prosecutor referenced that Wells identified defendant and

Harris to both McCorkle and Zurisk, and again at trial. Defense counsel argued Wells was not a

credible witness because he “was drunk and his story changed significantly.” Counsel emphasized

that Wells changed his story regarding where the incident occurred, where and who asked for his


                                                 5
No. 1-19-0911


phone, how many times he was struck and who struck him, the amount of money taken, and how

he arrived at the police station. In rebuttal, the prosecutor stated, “Detective [Zurisk] told you that

*** police officers unless they’re detectives are not trained on how to write reports.” The

prosecutor continued, regarding Wells’ account of the incident, that he “said the same thing not

once, not twice but three times.” In response to defense counsel’s argument regarding alcohol, the

prosecutor stated over objection:

                “[T]his is not a case where the victim is so drunk that he just doesn’t know what

       was going on. Counsel misrepresented some things that the victim said. The victim said

       *** he was there at 10:00 but he didn’t leave at 10:00 am to go get his haircut. He left at

       10 or 11:00 p.m. so he was there all day ***. He was alert enough to leave and go get a

       haircut and come back. There is no evidence in the record that he was so drunk that he just

       didn’t know what was going on.”

¶ 17   After closing arguments, the circuit court instructed the jury in relevant part that opening

statements and closing arguments are not evidence. The jury found defendant guilty on both

counts. At a later proceeding, the court denied defendant’s posttrial motion, and the matter moved

to sentencing. Following a hearing, the court sentenced defendant to nine years’ imprisonment for

robbery (720 ILCS 5/18-1(a) (West 2016)) and five years’ imprisonment for aggravated battery

on a public way (720 ILCS 5/12-3.05(c) (West 2016)), to be served concurrently. The court denied

defendant’s motion to reconsider sentence. This appeal followed.

¶ 18                                       ANALYSIS

¶ 19   On appeal, defendant first argues that the evidence was insufficient to sustain the verdict

because Wells was not a credible witness.




                                                  6
No. 1-19-0911


¶ 20   When reviewing the sufficiency of the evidence, this court must construe the evidence in

the light most favorable to the State and determine if any rational factfinder could have found the

defendant guilty beyond a reasonable doubt. People v. Gray, 2017 IL 120958, ¶ 35. This court will

not substitute its judgment for that of the factfinder on the weight of the evidence or witness

credibility. People v. Hardman, 2017 IL 121453, ¶ 37. We may not set aside a factfinder’s

credibility determination unless the testimony is so improbable that no rational factfinder could

accept it. See People v. Cunningham, 212 Ill. 2d 274, 280 (2004) (rejection appropriate only

“where the record evidence compels the conclusion that no reasonable person could accept it

beyond a reasonable doubt”). Reversal is only appropriate where the evidence was so

unreasonable, improbable, or unsatisfactory that it creates reasonable doubt of the defendant’s

guilt. Hardman, 2017 IL 121453, ¶ 37.

¶ 21   Defendant here does not contend that the State’s evidence was insufficient to establish the

elements of the charged crimes if the State’s witnesses were found to be credible. Instead, he argues

that no rational factfinder could have ever credited Wells’ testimony because he consumed alcohol

on the day of the incident and offered conflicting accounts. We disagree. The jury heard Wells’

testimony, McCorkle and Zurisk’s testimony that included the contradictory elements of Wells’

various accounts, and defense counsel’s closing argument, which highlighted Wells’ alcohol

consumption as well as the inconsistencies in his accounts. After hearing all of this evidence and

arguments, the jury chose to favor Wells’ testimony as credible, and this court cannot substitute it

judgment for that of the jury. Id.

¶ 22   Defendant first argues that we can discount the jury’s credibility finding because the

evidence necessarily implies that Wells was so intoxicated during the incident that his memory is

untrustworthy. This argument is unsupported by the record. While Wells admitted that he


                                                 7
No. 1-19-0911


consumed alcohol on April 7, 2017, there was no evidence that he was actually intoxicated or his

memory was impaired. Defendant presented no expert witness on intoxication, nor did his attorney

even question McCorkle on whether Wells smelled of alcohol or appeared intoxicated at the police

station following the incident. The fact that Wells consumed alcohol does not on its own render

his testimony unreliable. See Gray, 2017 IL 120958, ¶ 40. The jury heard the evidence regarding

Wells’ alcohol consumption and made its choice on how this affected his credibility and the weight

of his testimony. Id. ¶ 47. While the record could support a different inference regarding

intoxication than the one the jury drew here, the evidence is not conclusive, and we may not

substitute our judgment for that of the factfinder on what reasonable inferences to draw from the

evidence. See People v. Petermon, 2014 IL App (1st) 113536, ¶ 43.

¶ 23   Defendant’s next basis to reject the jury’s credibility finding is the discrepancies between

Wells’ trial testimony, his account to McCorkle, and his account to Zurisk. Defendant claims that

Wells was inconsistent about (1) where Harris asked for the phone; (2) whether Harris alone, or

both Harris and defendant, requested the phone; (3) how much money the two took from Wells;

(4) where the attack occurred; (5) whether Wells was thrown to the ground and choked; (6) whether

defendant attacked Wells from behind or the side, and (7) how Wells traveled to the police station.

¶ 24   This argument fails because regardless of these alleged discrepancies, Wells remained

consistent on the key operative details: (1) Harris walked away with his phone, (2) Wells pursued,

(3) defendant surprised Wells and struck him, (4) defendant and Harris took Wells’ money and

left, and (5) Wells reported the incident to the police shortly thereafter. Based on these consistent

details, a rational factfinder could choose to credit Wells’ testimony despite discrepancies

elsewhere in his accounts.




                                                 8
No. 1-19-0911


¶ 25    Additionally, defendant overstates many of the alleged discrepancies. The testimony

regarding whether defendant attacked from the back or the side, and the location of the attack,

weas not materially different and not reflective of a change in Wells’ story. This is similar to the

difference between Wells’ testimony that Harris requested the phone just outside of Geno’s with

Zurisk’s testimony that Wells stated Harris made the request inside—Wells was clear in court that

the request was made as they exited Geno’s, and whether the men were inside or outside of is

irrelevant.

¶ 26    Other details, however, are significantly different, such as how Wells arrived at the police

station, the amount of money that was taken, and whether Wells was choked and thrown to the

ground. These issues, however, are collateral to the elements of the charges. 2 That a witness gave

conflicting accounts on collateral matters “need not render the testimony of the witness as to

material questions incredible or improbable.” See Gray, 2017 IL 120958, ¶ 47. Moreover, the

factfinder has the ability to decide which portions of a witness’ testimony to accept and which to

reject without discarding the entirety of the testimony. Id. It follows that this is not a scenario

where Wells’ testimony was so unbelievable that we can disturb the jury’s credibility

determination on appeal. Cunningham, 212 Ill. 2d at 280.

¶ 27    Finally, defendant argues that Wells’ identification was unreliable. When assessing the

reliability of an identification, a court considers (1) the opportunity of the witness to view the

assailant at the time of the crime, (2) the witness’ degree of attention, (3) the accuracy of the

witness’ prior description of the offender, (4) the level of certainty demonstrated by the witness,



        2
           Here, defendant was convicted of two charges, robbery and aggravated battery on a public way.
To establish robbery, the State had to show defendant took property from Wells’ person through force or
threat of imminent force. 720 ILCS 5/18-1 (West 2016). To establish aggravated battery on a public way,
the State had to show defendant made physical contact of an insulting or provoking nature with Wells while
on a public way. 720 ILCS 5/12-3.05(c) (West 2016).

                                                    9
No. 1-19-0911


and (5) the length of time between the incident and the identification. Neil v. Biggers, 409 U.S.

188, 199-200 (1972). Where a victim is already familiar with his assailant, this fact renders the

other factors less relevant. People v. Brooks, 187 Ill. 2d 91, 130 (1999).

¶ 28   Wells was familiar with both defendant and Harris before the incident. Moreover, he saw

both men earlier that day in Geno’s, and there is no indication he did not pay attention to his

attackers during the incident. Wells identified his attackers by name with certainty the day of the

attack, three days later, and at trial. Thus, every factor weighs in favor of reliability. Biggers, 409

U.S. at 199-200. Additionally, as explained above, the jury considered and rejected the argument

that Wells’ entire testimony, including identification, could be discounted due to alleged

inebriation or inconsistencies, and we cannot substitute our judgment on that finding. See

Hardman, 2017 IL 121453, ¶ 37. It follows that defendant’s sufficiency of the evidence claim fails.

¶ 29   Defendant next claims that he deserves a new trial because the circuit court permitted

repetitive prior consistent statements of identification in violation of Illinois Rule of Evidence 403

(eff. Jan. 1, 2011). Defendant admits that he did not preserve this claim through a timely objection

at trial, but argues we may reach the claim on plain error review.

¶ 30   Plain error review is appropriate where the reviewing court determines that a clear or

obvious error occurred at trial, and either (1) the evidence was so closely balanced that the error

alone may have tipped the scales of justice, regardless of the seriousness of the error, or (2) the

error was so serious that it denied the defendant a fair trial, regardless of the closeness of the

evidence. People v. Sebby, 2017 IL 119445, ¶ 48. The defendant must first show that a clear or

obvious error occurred. Id. ¶ 49. We review de novo whether a forfeited claim is reviewable under

the plain error doctrine. People v. Schoonover, 2021 IL 124832, ¶ 26.




                                                  10
No. 1-19-0911


¶ 31   Defendant argues that the admission of prior consistent statements of identification in

violation of Rule 403 constituted first-prong plain error. Under Rule 403, relevant evidence “may

be excluded if its probative value is substantially outweighed by the danger of unfair prejudice.”

Ill. R. Evid. 403 (eff. Jan. 1, 2011). A witness’s prior consistent statements are admissible for

purposes of identification. People v. Anderson, 2018 IL App (1st) 150931, ¶ 37.

¶ 32   Here, defendant claims the circuit court erred by admitting multiple prior consistent

statements by Wells regarding his identification of defendant. Defendant complains that in addition

to Wells’ in-court identification, the State introduced the following testimony: (1) Wells testified

on direct that he identified defendant by name to McCorkle on August 8, 2017; (2) Wells testified

on direct that he identified defendant by name and in a photograph to Zurisk on August 11; (3)

Wells testified on redirect he told the police that defendant punched him in the face, which was

“exactly” the same thing he said in court; (4) Wells confirmed on redirect that he told McCorkle

and Zurisk defendant was one of his attackers; (5) McCorkle testified that Wells identified

defendant; (6) Zurisk testified that Wells identified defendant in a photograph. Defendant argues

the probative value of these repeated references to the identification was substantially outweighed

by the danger the jury would be prejudiced by the repetition, but not specify which instances should

not have been admitted.

¶ 33   We find that the circuit court did not commit clear or obvious error in admitting this

testimony. Defendant argues that the repetition itself rendered some subset of the testimony

inadmissible, but this argument collapses when the individual circumstances of each are examined.

¶ 34   First, Wells’ testimony on direct that he identified defendant to McCorkle immediately

following the incident, and again to Zurisk three days later, is highly probative on the issue of

identification, a purpose for which the law specifically permits prior consistent statements. Id.


                                                 11
No. 1-19-0911


¶ 35   Next, the record shows that the circuit court did not admit Wells’ testimony on redirect

regarding identification; defense counsel objected to this line of questioning, and the court ruled,

“We went through the identification on direct examination so that’s been asked and answered.” A

jury is presumed to follow the court’s instructions regarding objections unless proven otherwise,

and defendant makes no such showing here. See People v. Rudd, 2020 IL App (1st) 182037, ¶ 85.

Defendant also complains that Wells testified on redirect that he told the police defendant punched

him, which was consistent with his testimony. This statement, however, was uniquely probative

beyond the general identification of defendant because defense counsel challenged Wells’

identification testimony on cross-examination specifically regarding which attacker physically

contacted Wells, and was thus not cumulative to the more general identification testimony.

¶ 36   Finally, the prosecutor elicited the testimony from McCorkle and Zurisk regarding prior

consistent statements of identification only after defense counsel cross-examined Wells, during

which he challenged Wells’ credibility. In this circumstance, the law permitted the State to support

Wells’ credibility regarding identification through third-party testimony. See People v. Shum, 117

Ill. 2d 317, 342 (1987) (when a witness testifies that he previously identified a defendant and this

testimony is tested by cross-examination, “a third person may then testify that he heard or saw the

witness identify the offender because both the witness and third person would be subject to cross-

examination”). It was also appropriate for McCorkle and Zurisk to testify regarding Wells’

identification to describe the circumstances of the identification. People v. Temple, 2014 IL App

(1st) 111653, ¶ 41 (testimony about the identification process itself are properly admitted as prior

consistent statements of identification). The probative value of McCorkle and Zurisk’s testimony,

in light of defense counsel’s strategy to discredit Wells, was strong.




                                                 12
No. 1-19-0911


¶ 37   Therefore, we cannot find that defendant has identified any testimony for which the

probative value was substantially outweighed by the danger of unfair prejudice, nor that defendant

has demonstrated that any of the testimony was so cumulative or unnecessarily repetitive that any

portions became more prejudicial than probative by virtue of repetition. Accordingly, the circuit

court did not commit a clear or obvious error by admitting the complained-of testimony such that

plain error review is appropriate.

¶ 38   Defendant next claims that the prosecutor committed misconduct in three specific ways,

only one of which he properly preserved for appeal: that the prosecutor improperly accused defense

counsel of misrepresenting testimony by overstating the degree to which the evidence showed

Wells was intoxicated. Defendant further argues, in unpreserved claims, that the prosecutor

committed misconduct by: (1) referencing the allegedly improper prior consistent statements

discussed above during her closing argument, then commenting in rebuttal that Wells repeated the

identification, “not once, not twice, but three times”; and (2) misrepresenting Zurisk’s testimony

about officer training on police reports by stating, “Detective [Zurisk] told you that *** police

officers unless they’re detectives are not trained on how to write reports.” Because defendant did

not preserve the claims, they are only potentially reviewable as plain error.

¶ 39   The State is provided considerable latitude during closing arguments. People v. Hall, 194

Ill. 2d 305, 346 (2000). The reviewing court must review the argument in its entirety so that the

challenged sections can be placed in the appropriate context. People v. Cisewski, 118 Ill. 2d 163,

175-76 (1987). Additionally, the reviewing court must presume that the jury followed a trial

judge’s instructions in reaching the verdict, absent a showing to the contrary. People v. Simms,

192 Ill. 2d 348, 373 (2000). One factor courts use to weigh the impact of an improper comment at

closing is whether “the comments were brief and isolated in the context of lengthy closing


                                                13
No. 1-19-0911


arguments.” People v. Runge, 234 Ill. 2d 68, 142 (2009). Improper argument at closing will only

constitute reversible error if the comments were “so prejudicial that real justice was denied or the

verdict resulted from the error.” People v. Jackson, 2020 IL 124112, ¶ 83.

¶ 40   The prosecutor’s statement that defense counsel misrepresented testimony, was:

                “[T]his is not a case where the victim is so drunk that he just doesn’t know what

       was going on. Counsel misrepresented some things that the victim said. The victim said

       *** he was there at 10:00 but he didn’t leave at 10:00 am to go get his haircut. He left at

       10 or 11:00 p.m. so he was there all day ***. He was alert enough to leave and go get a

       haircut and come back. There is no evidence in the record that he was so drunk that he just

       didn’t know what was going on.”

¶ 41   We find the prosecutor did not make an improper statement in this portion of her argument.

Instead, it is clear she was simply distinguishing her interpretation of the evidence regarding

intoxication from defense counsel’s, contending the evidence did not show that Wells was so

inebriated he did not understand what was happening, as defense counsel suggested. Additionally,

this was a single statement in a full closing and rebuttal, during which the prosecutor did not repeat

the statement in an attempt to discredit defense counsel generally, rendering the comment benign.

See Runge, 234 Ill. 2d at 142. Moreover, the court instructed the jury that neither party’s closing

argument was evidence, and defendant makes no showing that the jury did not follow this

instruction regarding its interpretation of the alcohol consumption evidence. See Simms, 192 Ill.

2d at 373. Thus, defendant could not demonstrate reversible error on this point even if we agreed

the comment was improper.

¶ 42   Turning to the forfeited claims, we reject defendant’s argument that the prosecutor’s

comments about the prior consistent statements of identification were improper. As described


                                                 14
No. 1-19-0911


above, the record shows the prior consistent statements of identification were properly admitted

into evidence. The prosecutor’s references to properly admitted evidence during the closing

argument was thus appropriate, particularly in light of defense counsel’s efforts to discredit Wells’

testimony as unreliable and inconsistent, and the considerable latitude afforded prosecutors at

closing. See Hall, 194 Ill. 2d at 346.

¶ 43   Regarding his second forfeited contention, however, defendant is accurate that the

prosecutor misrepresented the record. Zurisk did not testify that police officers are not trained on

how to write reports unless they are detectives, as the prosecutor claimed. We do not believe this

misstatement, however, rises to the level of reversible error, let alone plain error. This was an

isolated comment based on a tangential issue in the midst of lengthy argument and rebuttal, and

the reviewing court must consider the totality of the argument. Runge, 234 Ill. 2d at 142. The court

instructed the jury that closing arguments are not evidence, and there is no indication from the

record that the jury did not follow this instruction and concluded therefrom that McCorkle did not

know how to write a police report. See Simms, 192 Ill. 2d at 373. It follows that there is no

probability this comment tainted the whole trial, or was so central to the jury’s credibility

determination that the verdict resulted from the error. Accordingly, the claim fails, because without

reversible error, there can be no plain error. See Jackson, 2020 IL 124112, ¶¶ 87-88 (a prosecutor’s

“brief and isolated” mischaracterizations of the evidence during closing argument was not so

improper or prejudicial to show reversible error, and therefore plain error review was

inappropriate).

¶ 44   Finally, defendant argues his counsel was ineffective for “promising” to present evidence

that defendant was not present during the incident, but then failing to do so.




                                                 15
No. 1-19-0911


¶ 45   To establish an ineffective assistance of counsel claim, a defendant must show that his

counsel’s conduct was objectively unreasonable, and the unreasonable conduct prejudiced the

defendant. People v. Clendenin, 238 Ill. 2d 302, 317 (2010). To demonstrate prejudice, the

defendant must show that but for counsel’s deficient conduct, there is a reasonable probability the

result at trial would have been different. Id. The defendant must prove both prongs, and the failure

to establish one obviates the need for a reviewing court to analyze the other. Id. at 317-18.

¶ 46   During his opening statement, defense counsel stated defendant, “has no idea what

happened to [Wells] on April 8, 2017, because he wasn’t there.” Counsel continued that because

the State had the burden of proof, defendant did not need to present evidence, and also reminded

the jury that defendant had no requirement to testify and the jury could not hold the decision not

to testify against him. Defendant presented no evidence at trial.

¶ 47   On this record, we find that, even if we accept that counsel acted unreasonably by making

the above statement then not presenting any evidence, defendant cannot establish prejudice. While

defendant claims counsel’s statement constituted “self-immolation” before the jury, the record

does not support this hyperbolic assertion. Defendant fails to demonstrate how the result of the

trial likely would have been different had counsel not made this statement. The jury here chose to

credit Wells’ account of the incident, and it is highly unlikely that defense counsel’s single

sentence in his opening statement would have impacted that decision one way or another,

particularly in the context here where the statement was immediately followed by counsel

reminding the jury that defendant had no burden to present evidence, and could choose not to

testify. We note that because defendant cannot demonstrate prejudice, we need not determine

whether counsel’s conduct was objectively unreasonable. Id.




                                                16
No. 1-19-0911


¶ 48   Finally, defendant argues in passing that the cumulative impact of these purported errors

warrants a new trial. This argument, however, is unavailing because we have rejected each claimed

error. See People v. Perry, 224 Ill. 2d 312, 356 (2007).

¶ 49                                     CONCLUSION

¶ 50   The evidence was sufficient to sustain the jury’s verdict, the circuit court did not commit

clear or obvious error respecting the admission of prior consistent statements of identification, and

defendant could not establish prosecutorial misconduct or demonstrate his counsel was ineffective.

Accordingly, his convictions are affirmed.

¶ 51   Affirmed.




                                                 17